Exhibit 10(w)


NORTHROP GRUMMAN CORPORATION
SPECIAL OFFICER RETIREE MEDICAL PLAN
(Amended and Restated Effective October 1, 2018)


ARTICLE 1INTRODUCTION
1.01
Purpose. The purpose of the Northrop Grumman Corporation Special Officer Retiree
Medical Plan (“Plan”) is to provide lifetime retiree medical and life insurance
benefits to eligible elected officers of Northrop Grumman Corporation (“the
Company”) and their eligible dependents as described in the Plan. The Plan
provides for the continuation of welfare benefits to a select group of
management or highly compensated employees within the meaning of Department of
Labor Regulation 29 CFR section 2520.104-24 and Sections 201, 301, and 401 of
the Employee Retirement Income Security Act of 1974 ("ERISA"). The Plan was most
recently amended and restated effective January 1, 2015 to reflect
administrative clarifications necessitated by the Company’s termination of
medical benefit coverage for actively employed executives under the Northrop
Grumman Executive Medical Plan (“Executive Medical Plan”). This amendment and
restatement is effective October 1, 2018 and revises the Plan’s benefit
commencement requirement to permit deferred enrollment for medical benefits,
clarifies the Plan’s surviving spouse medical benefit eligibility provisions and
eliminates life insurance coverage for Vested Participants who retire on or
after October 1, 2018.

1.02
Substantive Benefits. This document describes the standard eligibility
provisions and terms of coverage under the Plan. The actual medical benefit
coverage will be provided pursuant to the terms of the insurance contract or
contracts issued by an insurance carrier or carriers selected by the Company.
The actual life insurance coverage will be provided through an insurance
contract or contracts issued by an insurance carrier or carriers selected by the
Company.

ARTICLE 2    DEFINITIONS
2.01
Board. The Company’s Board of Directors.

2.02
Committee. The Compensation and Management Development Committee of the Board.

2.03
Continuation Coverage. Continued medical coverage under the Plan after a
Qualifying Event has occurred. Such medical coverage is identical to the medical
coverage as provided under the Plan to similarly situated persons with respect
to whom a Qualifying Event has not occurred.

2.04
Continuation Coverage Election Period. The period beginning on the date of the
Qualifying Event and ending sixty (60) days after the later of (a) the date the
Qualified Beneficiary would lose medical coverage on account of the Qualifying
Event, or (b) the date that the Qualified Beneficiary is provided with notice of
his or her right to elect Continuation Coverage.






--------------------------------------------------------------------------------




2.05
Grandfathered Participants. Participants who were actively employed by the
Company on September 30, 2003.

2.06
Participant. An elected officer of the Company who is designated by the Board or
the Committee as eligible to participate in the Plan.

2.07
Prior Plan. The Northrop Grumman Special Officer Retiree Medical Plan as in
effect prior to October 1, 2003.

2.08
Qualified Beneficiary. A retired Vested Participant’s spouse or dependent who,
on the day before a Qualifying Event, has medical coverage under the Plan. In
the case of a Qualifying Event described in subsection 2.09(iv) below, Qualified
Beneficiary means a retired Vested Participant who had retired on or before the
date of substantial elimination of medical coverage and any person who on the
day before the Qualifying Event is the spouse or Surviving Spouse of the retired
Vested Participant or a covered dependent child of the retired Vested
Participant or Surviving Spouse.

2.09
Qualifying Event. Any of: (i) the death of a retired Vested Participant, but
only with respect to a beneficiary who is not the Surviving Spouse of the
retired Vested Participant; (ii) the divorce or legal separation of a retired
Vested Participant from his spouse; (iii) a dependent child ceasing to be
eligible for medical coverage as a dependent child of a retired Vested
Participant under the dependent eligibility provisions of the insurance contract
through which coverage is provided; or (iv) a proceeding in a case under Title
11 of the United States Code with respect to the Company; provided, however,
that any such event will be a Qualifying Event only if it will cause the
Qualified Beneficiary an immediate or deferred loss of medical coverage under
the Plan. For purposes of this subsection, a loss of medical coverage means to
cease to be eligible for medical benefits under the Plan under the same terms
and conditions as in effect immediately before the Qualifying Event. A loss of
medical coverage will be considered a deferred loss of medical coverage for
purposes of this provision if the loss of medical coverage does not occur at the
time of the Qualifying Event but occurs before the end of what would be the
maximum period of Continuation Coverage under section 8.04 below. In the case of
a Qualifying Event described in (iv), a loss of medical coverage includes a
substantial elimination of medical coverage with respect to a Qualified
Beneficiary within one year before or after the date of commencement of the
bankruptcy proceeding.

2.10
Surviving Spouse. The individual to whom the retired Vested Participant was
legally married under applicable State law both at the time of the retired
Vested Participant’s retirement and at the time of the retired Vested
Participant's death.

2.11
Vested Participant. A Participant with either five years of service as an
elected officer of the Company or 30 years of total service with the Company and
its affiliates.



2





--------------------------------------------------------------------------------




ARTICLE 3    ELIGIBILITY
3.01
Eligibility. Eligibility for the Plan is limited to those elected officers of
the Company who are designated as eligible to participate in the Plan by the
Board or the Committee. The eligible spouse and dependents of a Vested
Participant will be eligible for medical benefits under the Plan commencing at
the same time the Vested Participant’s medical benefits commence. Spouse and
dependent eligibility will be determined in accordance with the terms of the
insurance contract through which coverage is provided. A Vested Participant’s
eligibility for life insurance coverage will be subject to the terms of the life
insurance contract or contracts through which such coverage is provided. Life
insurance coverage shall not be provided to Vested Participants who retire on or
after October 1, 2018. The spouse and dependents of a Vested Participant are not
eligible for life insurance coverage under the Plan.

3.02
Revocation of Eligibility. The Board or Committee may revoke a non-Vested
Participant’s Plan eligibility without the Participant’s consent. The Board or
Committee may revoke a Vested Participant’s or Surviving Spouse’s Plan
eligibility, provided that the Vested Participant or, after the Vested
Participant’s death, his or her Surviving Spouse, consents to the revocation.

3.03
Automatic Cessation of Eligibility. A Participant who is not a Vested
Participant will automatically cease to be a Participant under the Plan upon the
earlier of the following: (i) the date the Participant terminates employment
with the Company; or (ii) the date the Participant ceases to be an elected
officer of the Company. However, the Board or the Committee may make provision
for a Participant who ceases to be an elected officer of the Company, but does
not terminate employment with the Company, to continue to accrue service
credited toward becoming a Vested Participant. The spouse or dependent of a
Participant will cease to be eligible for medical benefits under the Plan upon
the earlier of the following: (i) the date the Participant ceases to be a
Participant under the Plan; or (ii) the date the spouse or dependent ceases to
be eligible in accordance with the terms of the insurance contract through which
coverage is provided.

3.04
Plan Freeze. No elected officer whose date of election is effective after March
21, 2007 shall be designated as eligible to participate in the Plan. An elected
officer who is a Participant as of March 21, 2007 may continue to earn service
toward becoming a Vested Participant after that date in accordance with the
terms of the Plan.

ARTICLE 4    COMMENCEMENT OF BENEFITS AND COSTS
4.01
Commencement of Benefits.

(a)
Upon Retirement. A Vested Participant may elect to commence benefits under the
Plan coincident with retirement from the Company under the terms of the
supplemental executive retirement plan in which the Vested Participant
participates. Except as provided in section 4.01(b) below, if the election to
commence is not made at the time of retirement, the Vested Participant and his
or her dependents cease to



3





--------------------------------------------------------------------------------




be eligible for the Plan and no subsequent election to commence benefits will be
allowed.
(b)
Deferred Commencement. A Vested Participant who retires on or after October 1,
2018 may elect to commence medical benefits under the Plan at any time following
retirement and until the date he or she attains age 65. If the Vested
Participant does not elect to commence medical benefits coincident with
retirement, the Vested Participant’s medical benefits will commence as soon as
reasonably practicable after the Vested Participant notifies the Company of his
or her election to commence medical benefits. The Surviving Spouse of a retired
Vested Participant who dies before electing to commence medical benefits under
the Plan may elect to commence medical benefits under the Plan at any time after
the Vested Participant’s death and until the date the Surviving Spouse attains
age 65. A Surviving Spouse’s medical benefits in this situation will commence as
soon as reasonably practicable after the Surviving Spouse notifies the Company
of his or her election to commence medical benefits.

4.02
Duration of Benefits. Subject to the Company's right to amend or terminate the
Plan (as limited by subsection 6.01(b)) and except as provided in section 3.01,
life insurance coverage will be provided for the life of the Vested Participant
and medical coverage will be provided for the life of the Vested Participant and
the life of his or her Surviving Spouse, if any. Eligible dependent medical
coverage will only be available during the life of the Vested Participant and
the life of his or her Surviving Spouse, if any, subject to ARTICLE 8.

4.03
Coverage Provided. Medical coverage will be provided pursuant to the terms of
the insurance contract issued by the insurance carrier selected by the Company,
as such contract is modified from time to time. Life insurance coverage will be
provided through an insurance contract or contracts issued by an insurance
carrier or carriers selected by the Company. Life insurance coverage will be in
the amount of $450,000 at the Vested Participant’s retirement and will be
reduced by $50,000 effective as of each January 1 thereafter until the amount
reaches $250,000.

4.04
Medicare. A Vested Participant, spouse or Surviving Spouse must enroll in
Medicare Parts A and B when first eligible in order to receive benefits under
this Plan. If he or she fails to enroll, medical benefit coverage under this
Plan will cease upon the date the Vested Participant, spouse or Surviving Spouse
first becomes eligible for Medicare Parts A and B.

4.05
Costs of Coverage.

(a)
Medical Coverage.

i.
The Vested Participant (or Surviving Spouse, following the death of a Vested
Participant) will be responsible for any participant cost items, such as
coinsurance, copayments, and deductibles, as determined by the Company in its
discretion and described in the insurance contract through which coverage is
provided. Subject to subsection (a)(ii) below, the level of



4





--------------------------------------------------------------------------------




participant (or Surviving Spouse) contributions toward the cost of coverage
(i.e., premiums) will be frozen at the amount of the required participant
contribution in effect under the Executive Medical Plan as of the date the
Vested Participant commenced benefits under this Plan. For a Vested Participant
who commences benefits under this Plan on or after July 1, 2014, the level of
participant (or Surviving Spouse) contributions toward the cost of coverage will
be frozen at the amount of the required participant contribution under the
Executive Medical Plan as of June 30, 2014, subject to adjustment as described
in subsection (a)(ii) below.
ii.
A Vested Participant’s or Surviving Spouse’s contribution toward the cost of
coverage may vary based on the level of coverage (one-person, two or more
persons, etc.) in effect.

(b)
Life Insurance Coverage. The cost of life insurance coverage will be paid in
full by the Company.

4.06
Cessation of Medical Coverage. Eligibility for the continuation of medical
benefits pursuant to the Plan will cease if any payment required to be made by
the Vested Participant or dependent (for example, participant contributions,
copayments or deductibles) is not timely paid in accordance with procedures
established by the Company.

ARTICLE 5    SPECIAL COVERAGE PROVISIONS
5.01
Grandfathered Participants. Grandfathered Participants have the right, if
otherwise eligible for the Plan at the time of retirement, to elect to be
covered: (i) under the terms of the Prior Plan as in effect as of September 30,
2003; or (ii) the Plan as in effect at the time the Grandfathered Participant’s
benefits commence. Such election will be made pursuant to forms and procedures
specified by the Company.

ARTICLE 6    CHANGE IN CONTROL
6.01
Effect of Change in Control. Upon the occurrence of a “change in control” as
defined in the Company’s Change-In-Control Severance Plan (as in effect at the
time of the event), each of the following will occur:

(a)
Each Participant will become a “Vested Participant.”

(b)
The Plan may not be terminated or amended in any manner that adversely affects
the benefits of a Participant without his or her consent.

(c)
All Participant contributions, co-pays, deductibles and any other participant or
dependent cost items will be frozen as of the date of the change in control.



5





--------------------------------------------------------------------------------




ARTICLE 7    CLAIMS AND APPEALS PROCEDURES
7.01
Claim for Medical or Life Insurance Benefit. A claim or appeal relating to
medical benefits under the Plan will be subject to the claims and appeals
procedures set forth in the insurance contract through which coverage is
provided or the applicable coverage certificate relating to such insurance
contract. A claim or appeal relating to life insurance benefits under the Plan
will be subject to the claims and appeals procedures set forth in the insurance
contract through which such coverage is provided or the applicable coverage
certificate relating to such insurance contract.

7.02 Administrative Claims. A claim or appeal relating to eligibility to
participate in the Plan, status as a Vested Participant, required contributions
or any other claim or appeal that is not a claim or appeal relating to a medical
or life insurance benefit under the Plan will be considered an “Administrative
Claim” and will be subject to the claims and appeals procedures set forth in
this section 7.02. Administrative Claims will be decided by the Corporate Vice
President and Chief Human Resources Officer, or his or her delegate, who will be
the claims administrator and the appropriate named fiduciary with respect to
such claims.
(a)
Notice of decision on any Administrative Claim will be furnished to the claimant
within 90 days after receipt of the Administrative Claim by the claims
administrator. The claims administrator may take one 90 day extension if
circumstances warrant.

(b)
A claimant whose Administrative Claim is denied in whole or in part will receive
written notice of the denial within the timeframe specified in subsection
7.02(a) above setting forth: (i) the specific reasons for the denial; (ii)
reference to the specific Plan provisions on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the Administrative Claim and an explanation of why such material or
information is necessary; and (iv) information as to the steps the claimant must
take to submit his or her claim for review, including the time limit for
submitting the claim for review.

(c)
A claimant whose Administrative Claim is denied in whole or in part may request
review of the denied Administrative Claim not later than 60 days after receipt
of written notification of the denial. A claimant’s request for review must be
in writing. The claimant may submit written comments, documents, records and
other information relating to the Administrative Claim and the claimant will be
provided upon request with reasonable access to and copies of documents, records
and other information relevant to his or her Administrative Claim. The claims
administrator, in his or her sole discretion, will determine whether a document,
record or other information is relevant to a claimant’s Administrative Claim.

(d)
Notice of decision on review of an Administrative Claim will be furnished to the
claimant within 60 days after receipt of the request for review by the claims
administrator. The claims administrator may take one 60 day extension if
circumstances warrant.



6





--------------------------------------------------------------------------------




(e)
A claimant whose Administrative Claim is denied upon review will be furnished
with written notice of the denial within the timeframe specified in subsection
7.02(d) above setting forth: (i) the specific reasons for the denial; (ii)
reference to the specific Plan provisions on which the denial is based; (iii) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of documents, records and other
information relevant to his or her Administrative Claim; and (iv) a statement of
the claimant’s right to bring an action under section 502(a) of ERISA. The
claims administrator, in his or her sole discretion, will determine whether a
document, record or other information is relevant to a claimant’s Administrative
Claim. The decision of the claims administrator on a claimant’s request for
review shall be final and conclusive.

ARTICLE 8    CONTINUATION OF MEDICAL COVERAGE
8.01
General. In addition to the Surviving Spouse medical coverage described above,
Continuation Coverage under the Plan may be purchased after the date medical
coverage would ordinarily terminate under the Plan as a result of a Qualifying
Event.

8.02
Participant/Beneficiary Notice Requirements. In the case of the Qualifying
Events described in subsections 2.09(ii) and (iii) above, the retired Vested
Participant or his or her spouse or dependent must provide notice of the
occurrence of the Qualifying Event not later than 60 days after the occurrence.
Such notice must be provided to the COBRA administrator for the Plan.

8.03
Availability of Continuation Coverage. Upon the occurrence of a Qualifying
Event, each Qualified Beneficiary will be offered an opportunity to purchase
Continuation Coverage under the Plan. The election to purchase Continuation
Coverage must be made during the Continuation Coverage Election Period in such
form and manner as the Company prescribes. A Qualified Beneficiary who fails to
elect Continuation Coverage during the Continuation Coverage Election Period
following a Qualifying Event will not be entitled to elect Continuation Coverage
with respect to such Qualifying Event.

8.04
Period of Continuation Coverage. Continuation Coverage as elected by the
Qualified Beneficiary will extend for the period beginning on the date of loss
of coverage as a result of the Qualifying Event and ending on the earliest of
the following dates:

(a)
If the Qualifying Event was divorce or legal separation, death of the retired
Vested Participant, or loss of dependent child status, 36 months after the date
Continuation Coverage began;

(b)
If the Qualifying Event was a proceeding in a case under Title 11 of the United
States Code: (i) for a Qualified Beneficiary who is the retired Vested
Participant, the retired Vested Participant's date of death; (ii) for a
Qualified Beneficiary who is the surviving spouse (determined without regard to
whether such spouse was married to the Vested Participant at the time of his or
her termination of employment with the Company



7





--------------------------------------------------------------------------------




and its affiliates) or dependent child of the retired Vested Participant, 36
months after the date of death of the retired Vested Participant;
(c)
The first day for which timely payment for Continuation Coverage is not made
with respect to the Qualified Beneficiary as provided in section 8.05 below;

(d)
The date upon which the Company ceases to maintain any group health plan;

(e)
The date upon which the Qualified Beneficiary first becomes covered under
another group health plan after the date Continuation Coverage is elected;
provided, Continuation Coverage will not terminate if the other group health
plan contains an exclusion or limitation with respect to any preexisting
condition that affects the Qualified Beneficiary, unless that limitation or
exclusion does not apply to the Qualified Beneficiary because of the
requirements of the Health Insurance Portability and Accountability Act of 1996;

(f)
The date that the Qualified Beneficiary first becomes entitled to Medicare
benefits under Title XVIII of the Social Security Act after the date
Continuation Coverage is elected.

Notwithstanding anything herein to the contrary, the Company may terminate the
Continuation Coverage of a Qualified Beneficiary on the same basis that the
Company terminates medical coverage under the Plan for a similarly situated
Participant with respect to whom a Qualifying Event has not occurred.


8.05
Payment for Continuation Coverage.

(a)
Each Qualified Beneficiary who has elected to purchase Continuation Coverage
will make a monthly payment to the Company in an amount up to 102% of the
applicable premium determined by the Company in accordance with Internal Revenue
Code Section 4980B(f)(4).

(b)
The payment for the period of Continuation Coverage beginning on the date a
Qualified Beneficiary would otherwise lose coverage as a result of a Qualifying
Event and ending on the last day of the month during which the Qualified
Beneficiary elects Continuation Coverage will be due on the date the Qualified
Beneficiary elects Continuation Coverage and payment made within forty-five (45)
days of such date will be deemed timely payment. The monthly payments for the
remainder of the period of Continuation Coverage will be due as of the first day
of the month for which the coverage is provided and payment made within thirty
(30) days of the due date for each monthly installment will be deemed timely
payment.

ARTICLE 9    GENERAL PROVISIONS
9.01
Amendment and Plan Termination. Except as provided in ARTICLE 6, the Company may
amend or terminate the Plan at any time for any reason.



8





--------------------------------------------------------------------------------




9.02
Assignment of Benefits. A Vested Participant or dependent may not, either
voluntarily or involuntarily, assign, anticipate, alienate, commute, sell,
transfer, pledge or encumber any benefits to which he or she is or may become
entitled under the Plan, nor may Plan benefits be subject to attachment or
garnishment by any of his or her creditors or to legal process.

9.03
Nonduplication of Benefits. This Section applies if the Company is required to
make payments under this Plan to a person or entity other than the payees
described in the Plan. In such a case, any coverage due the Participant (or his
or her dependent) under the Plan will be reduced by the actuarial value of the
coverage extended or payments made to such other person or entity.

9.04
Medicare Primary. Medicare coverage is primary to medical coverage offered
pursuant to the Plan. Plan coverage will be secondary to Medicare to the maximum
extent permissible under law.

9.05
Funding. Participants have the status of general unsecured creditors of the
Company and the Plan constitutes a mere promise by the Company to continue
eligibility for executive medical and life insurance coverage pursuant to the
terms of the Plan.

9.06
Construction. The Committee will have full and sole discretionary authority to
determine eligibility, construe and interpret the terms of the Plan, and
determine factual issues, including the power to remedy possible ambiguities,
inconsistencies or omissions.

9.07
Governing Law. This Plan will be governed by the law of the State of California,
except to the extent superseded by federal law.

9.08
Non-Standard Provisions. The Board or Committee may in their discretion apply
eligibility requirements or terms of coverage other than the standard provisions
with respect to an individual.

 
NORTHROP GRUMMAN CORPORATION


By: /s/ Denise M. Peppard    
    Denise Peppard
    Corporate Vice President and
Chief Human Resources Officer


Date: December 3, 2018




9



